DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I, claims 1-12 and 22-24 in the reply filed on 8/18/22 is acknowledged.  The traversal is on the ground(s) that “amended claims 1 and 13 share a special technical feature that makes a contribution over the prior art in view of the cited documents 1 and 2”.  This is not found persuasive because the arguments  are directed towards amended claims 1 and 13 which were previously not presented.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 13-17 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention , there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/18/22.
Claim Objections
4.	Claim 22 is objected to because of the following informalities:  the limitation “ the micropore-filled amphoteric membrane according to any one of  claims 1 to 12” in line 4 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “ the micropore-filled amphoteric membrane according to any one of  claims 1 to 7 and 9 to 12”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 1, 7, 9-12, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20150049753(A)) with citations from machine translation provided with previous Office Action, in view of Ohmura et al. (US 9,162,185) as cited in IDS dated 11/22/20 with citations from equivalent US 2014/0014519, in view of Lee et al. (WO2010/082710).
Regarding claim 1, Choi discloses a micropore-filled amphoteric membrane for low vanadium ion permeability([0029]-[0030]), the micropore-filled amphoteric membrane comprising: a polymer support having a porous structure([0030]); and an amphoteric ion-exchange polymer electrolyte impregnated in the polymer support and comprising anion and cation exchange polymer electrolytes ([0031], [0032]), a step of forming a crosslinked polymer electrolyte ([0044]), this step may be made in a state in which a polymer film such as polyethylene terephthalate (PET) film is laminated on one side and the other side of the impregnated porous polymer substrate and after the step is completed, the films are separated from the porous polymer substrate and removed ([0045]) but does not explicitly disclose wherein the amphoteric ion-exchange polymer electrolyte is not formed outside the polymer support, and
the porous structure of the polymer support is exposed on a surface of an amphoteric ion-exchange polymer electrolyte composite membrane.
	Ohmura teaches an ion exchange membrane that has a very small membrane resistance per a unit thickness ([0006]).  Ohmura teaches a polymerizable composition for forming an ion exchange resin is filled in a micropore of a porous polymer sheet, both sides thereof are coated with polymer films as peeling materials, and then, pressurizing is performed, and the polymerizable composition is polymerized, thereby preparing an ion exchange membrane ([0022], [0030], [0062], [0110]-[0113]).  
It would have been obvious to one of ordinary skill in the art to modify the membrane of Choi with the amphoteric ion-exchange polymer electrolyte is not formed outside the polymer support, and the porous structure of the polymer support is exposed on a surface of an amphoteric ion-exchange polymer electrolyte composite membrane as taught by Ohmura in order to obtain a very small membrane resistance per a unit thickness.
Continuing with claim 1,  modified Choi discloses by-products on the surface of the composite membrane, and when the amphoteric ion exchange membrane is used in a vanadium redox flow battery, the performance of the vanadium redox flow batter will be significantly improved because it exhibits significantly lower vanadium ion permeability (Choi [0055], [0068]) but does not explicitly disclose  wherein a dominant surface roughness height of the micropore-filled amphoteric membrane is from 200 nm to 350 nm.
Lee teaches a method for preparing a reverse osmosis membrane having improved durability (abstract).  Lee teaches US patent No. 5,614,099 issued to Hirose, discloses a process for preparing a membrane having at least a certain degree of surface roughness, from the finding that the surface roughness is closely related to a flow rate increase (p. 2, paragraph [8]).
It would have been obvious to one of ordinary skill in the art to provide the membrane of modified Choi with a dominant surface roughness height of the micropore-filled amphoteric membrane is from 200 nm to 350 nm in order to enhance flow,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 7, modified Choi discloses all of the claim limitations as set forth above. Modified Choi does not explicitly disclose the micropore-filled amphoteric membrane has an area specific resistance(ASR) of 0.35 Ω·cm2 or less.
It would have been obvious to one of ordinary skill in the art to provide the membrane of modified Choi with the micropore-filled amphoteric membrane has an area specific resistance(ASR) of 0.35 Ω·cm2 or less,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 9, modified Choi discloses all of the claim limitations as set forth above. Modified Choi discloses a thickness of the polymer support is in a range of 10 to 55 µm (Choi [0030]), and a polyester film as a peeling member(Ohmura [0111]) but does not explicitly disclose  a ratio of a thickness of the micropore-filled amphoteric membrane to a thickness of the polymer support is in a range of 1.0 to 1.03.
It would have been obvious to one of ordinary skill in the art to provide the membrane of modified Choi with a ratio of a thickness of the micropore-filled amphoteric membrane to a thickness of the polymer support is in a range of 1.0 to 1.03, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 10, modified Choi discloses all of the claim limitations as set forth above. Modified Choi discloses a thickness of the polymer support is in a range of 10 to 55 µm (Choi [0030]) but does not explicitly disclose the micropore-filled amphoteric membrane has a thickness of 8 μm to 30 μm.
It would have been obvious to one of ordinary skill in the art to provide the membrane of modified Choi with the micropore-filled amphoteric membrane has a thickness of 8 μm to 30 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 11, modified Choi discloses all of the claim limitations as set forth above. Modified Choi discloses  the solution was impregnated with a polyethylene-based porous support having a film thickness of 30 μm, a pore size of 0.07 μm, and a pore distribution of 40% to allow the monomer solution to sufficiently permeate the support (Choi [0054]), but does not explicitly disclose  a weight ratio of the polymer support to the amphoteric ion-exchange polymer electrolyte is in a range of 1:0.8 to 1:1.1.
It would have been obvious to one of ordinary skill in the art to provide the membrane of modified Choi with a weight ratio of the polymer support to the amphoteric ion-exchange polymer electrolyte is in a range of 1:0.8 to 1:1.1,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 12, modified Choi discloses all of the claim limitations as set forth above. Modified Choi discloses the amphoteric ion exchange membrane exhibits significantly lower vanadium ion permeability compared to a commercial ion exchange membrane such as Nafion (Choi [0068]) but does not explicitly disclose  the micropore-filled amphoteric membrane has a vanadium permeability of 0.10×10−9 cm2/min to 0.50×10−9 cm2/min.
It would have been obvious to one of ordinary skill in the art to provide the membrane of modified Choi with the micropore-filled amphoteric membrane has a vanadium permeability of 0.10×10−9 cm2/min to 0.50×10−9 cm2/min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 22, modified Choi discloses all of the claim limitations as set forth above. Modified Choi further discloses  a vanadium redox flow battery comprising: an anode;
a cathode; the micropore-filled amphoteric membrane according to any one of claims 1 to 7 and  9 to 12 provided between the anode and the cathode; an anolyte supply unit comprising an electrolyte solution supplied to the anode; and a catholyte supply unit comprising an electrolyte solution supplied to the cathode(Choi [0047]).
Regarding claim 23, modified Choi discloses all of the claim limitations as set forth above. Modified Choi further discloses   the anolyte comprises a material selected from the group consisting of VSO4, V2(SO4)3, and combinations thereof(Choi [0050]).
Regarding claim 24, modified Choi discloses all of the claim limitations as set forth above. Modified Choi further discloses the catholyte comprises a material selected from the group consisting of (VO2)2SO4, VO(SO4), and combinations thereof(Choi [0050]).
9.	Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20150049753(A)) with citations from machine translation provided with previous Office Action, in view of Ohmura et al. (US 9,162,185) as cited in IDS dated 11/22/20 with citations from equivalent US 2014/0014519, in view of Lee et al. (WO2010/082710) as applied to claim 1 above, in further view of Shim et al. (KR20170056941(A)) as cited in IDS dated 11/22/20 with citations from machine translation provided with this Office Action. 
Regarding claim 2, modified Choi discloses all of the claim limitations as set forth above. Modified Choi discloses the amphoteric ion-exchange polymer electrolyte is formed by impregnating the polymer support with a solution including a sulfonic acid-containing electrolyte monomer, an electrolyte monomer of a quaternary ammonium salt, a crosslinking agent, and an initiator and then crosslinking the solution (Choi, [0032], [0035]) but does not disclose a  triazine-based crosslinking agent.
Shim teaches anion exchange membrane used for highly durable redox flow battery having low ion permeability for vanadium ion and redox flow battery including the same (title). Shim teaches a porous support is impregnated into a solution having an electrolyte monomer, 1,3,5-triacryloylhexahydro-1,3,5-triazine and a photoinitiator;  and then, a crosslinking process is performed by putting the porous support between polymer films, thereby preparing an anionic ion exchange membrane  ([0055]-[0057]).
It would have been obvious to one of ordinary skill in the art to use in the membrane of modified Choi, a triazine-based crosslinking agent as taught by Shim as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 3, modified Choi discloses all of the claim limitations as set forth above. Modified Choi discloses   the sulfonic acid-containing electrolyte monomer comprises a material selected from the group consisting of 2-methyl-2-propene-1-sulfonic acid (Choi [0036]) but does not explicitly disclose  2-methyl-2-propene-1-sulfonic acid  sodium salt.
It would have been obvious to one of ordinary skill in the art to use in the membrane of modified Choi, the sulfonic acid-containing electrolyte monomer comprises a material selected from the group consisting of 2-methyl-2-propene-1-sulfonic acid sodium salt since prior art of Choi discloses genus of 2-methyl-2-propene-1-sulfonic acid. MPEP 2144.08.
Regarding claim 4, modified Choi discloses all of the claim limitations as set forth above. Modified Choi further discloses  the electrolyte monomer of the quaternary ammonium salt comprises a material selected from the group consisting of  (3-acrylamidopropyl)trimethylammonium chloride (Choi [0039]).
Regarding claim 5, modified Choi discloses all of the claim limitations as set forth above. Modified Choi further discloses  the triazine-based crosslinking agent comprises a material selected from the group consisting of 1,3,5-triacryloylhexahydro-1,3,5-triazine (Shim [0055]-[0057]).
Regarding claim 6, modified Choi discloses all of the claim limitations as set forth above. Modified Choi discloses the solution comprises 15-30 parts by weight of a sulfonic acid group containing monomer, 55-70 parts by weight of an electrolyte monomer of quaternary ammonium salt having a cationic group, and 10-15 parts by weight of a crosslinking agent (Choi [0035]) but does not explicitly disclose  a molar ratio of the electrolyte monomer to the crosslinking agent is 1:0.05-0.2.
It would have been obvious to one of ordinary skill in the art to provide in the member of modified Choi, a molar ratio of the electrolyte monomer to the crosslinking agent is 1:0.05-0.2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724